Citation Nr: 0630046	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than February 5, 
1996, for service connection of post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than February 5, 
1996, for service connection of degenerative joint disease of 
the right knee.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active service from September 1968 to July 
1970.

Initially, this case came before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In a June 2005 decision, the Board affirmed the RO's denial 
of an effective earlier than February 5, 1996.  The veteran 
perfected an appeal of the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2005 Order, the Court granted the parties Joint 
Motion for Remand (Joint Motion), vacated the Board's June 
2005 decision, and remanded the appeal to the Board for 
readjudication consistent with the Joint Motion.  In the 
Joint Motion, the parties specifically noted that it was 
unclear whether the appellant's claim was filed on February 
2, 1996, or on February 5, 1996, and that, on remand, the 
Board should correct and clarify any errors concerning the 
existing effective date of service connection for PTSD and 
degenerative joint disease of the right knee.  The case is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In response to a January 31, 1979 letter received on 
February 2, 1979, requesting service connection for a right 
knee disability, the RO sent a letter to the veteran dated 
March 27, 1979, asking him to provide evidence that would 
show continuity of symptoms of a right knee disability from 
the date of his discharge to 1975 and noting that no further 
action would be taken on his claim until the above evidence 
was submitted.  The March 1979 letter was not returned as 
undeliverable.  Since the veteran failed to provide the 
requested evidence within one year, the veteran's February 
1979 claim for a right knee disability was deemed abandoned 
for failure to prosecute.

2.  On February 5, 1996 the RO received the veteran's 
original claim for entitlement to service connection for PTSD 
and a new claim for entitlement to service connection for a 
right knee disability.

3.  In an August 1996 rating decision, the RO awarded service 
connection for PTSD and a right knee disability and assigned 
initial 50 and 20 percent disability ratings, respectively, 
effective March 5, 1996.

4.  In a June 1999 rating decision, the RO assigned an 
initial 70 percent disability rating for PTSD, determined the 
August 1996 rating decision contained clear and unmistakable 
error (CUE) in establishing March 5, 1996, as the effective 
date for service connection for PTSD and a right knee 
disability, and assigned an effective date for both of these 
disabilities of February 5, 1996, the date of receipt of the 
veteran's claims. 


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
February 5, 1996 for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).   

2.  The criteria for assignment of an effective date prior to 
February 5, 1996 for the grant of service connection for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA is not required to provide 
notice or assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See VAOPGCPREC 5-2004.  Here, the veteran's 
earlier effective date claims are governed by VAOPGCPREC 5-
2004, as there is no possibility that any evidence could be 
obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of his 
claims.  There is, by law, no additional relevant evidence to 
be obtained with a claim for an earlier effective date 
involving a grant of service connection as the effective date 
can be no earlier than the date of receipt of the claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original 
or reopened claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2006).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection was 
warranted for the claimed condition, it is legally impossible 
to get an effective date any earlier than the date the claim 
was ultimately received, when the claim is filed more than 
one year after service discharge.  Thus, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

As previously indicated, in the Joint Motion, the parties 
specifically noted that it was unclear whether the 
appellant's claim was filed on February 2, 1996, or on 
February 5, 1996, and that, on remand, the Board should 
correct and clarify any errors concerning the existing 
effective date of service connection for PTSD and 
degenerative joint disease of the right knee.

Analysis

In a January 31, 1979 letter received by the RO on February 
2, 1979, the veteran requested a review of his disability 
status pertaining to two conditions - his noncompensably 
rated service-connected malaria and a dislocated right knee.  
Towards the end of that letter, the veteran added: "I have 
suffered more mental anguish and nightmares from the things I 
experienced [in Vietnam] than I ever will from these physical 
ailments."  The RO, in a letter dated March 27, 1979, 
requested that the veteran submit evidence showing a 
continuity of symptoms of a right knee disability from the 
date of discharge until 1975, noting that no further action 
would be taken on his claim until the above evidence was 
submitted.  The March 1979 letter was not returned as 
undeliverable; the veteran did not submit the requested 
evidence within one year.  Thus, the veteran's service-
connection claim for a right knee disability was abandoned 
for failure to prosecute his claim, when he failed to submit 
the information requested in response to the RO's March 1979 
letter.  See 38 C.F.R. § 3.158 (1978).     

On February 5, 1996, the RO received from the veteran's 
attorney service-connection claims for PTSD and a right knee 
disability.  In a March 1996 statement, a private 
psychiatrist indicated that this was the veteran's first ever 
formal psychiatric contact and, based on his evaluation and 
the veteran's service in Vietnam, the veteran was diagnosed 
with PTSD.  As a result of a March 1996 VA joints 
examination, the veteran was diagnosed with degenerative 
joint disease of the right knee.  

In an August 1996 rating decision, in pertinent part, the RO 
awarded service connection for PTSD and a right knee 
disability, effective March 5, 1996.  Subsequently, in a June 
1999 rating decision, the RO assigned an initial 70 percent 
disability rating for PTSD, determined the August 1996 rating 
decision contained CUE in establishing March 5, 1996, as the 
effective date for service connection for PTSD and a right 
knee disability, and assigned an effective date for both of 
these disabilities of February 5, 1996, the date of receipt 
of the veteran's claims. 

In a correspondence to the VA dated in October 2000, the 
veteran requested entitlement to earlier effective dates for 
both of these disabilities either from the date of his 
discharge from active duty, or alternatively, from the date 
of the January 1979 letter mentioned above.     

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400.  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).

The award of benefits based on a finding of error in a prior 
decision under 38 C.F.R. § 3.105 is the date from which 
benefits would have been payable if the corrected decision 
had been made on the date of the reversed decision.  38 
C.F.R. § 3.400(k).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  A claim "means a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (emphasis added).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements of 38 
C.F.R. §§ 3.151 or 3.152, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The VA is considered to have constructive notice of medical 
records in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The doctrine of "constructive possession" 
of VA records laid out by the Court in Bell is not applicable 
prior to Bell, which was decided in 1992.  See Lynch v. 
Gober, 10 Vet. App. 127 (1997).   

As noted above, in March 1979 the RO sent a letter to the 
veteran requesting that he submit evidence in support of his 
claim for service connection for a right knee disability.  
The veteran did not submit the requested evidence within one 
year of receipt of the RO's letter.  Under 38 C.F.R. § 3.158, 
this claim was considered abandoned.  Where there is an 
abandoned claim, the veteran must file a new claim, and the 
effective date will not be earlier than the date of receipt 
of the new claim.  Sears v. Principi, 349 F.3d 1326, 1331 
(Fed. Cir. 2003), on a claim to reopen, the effective date 
cannot predate the date of receipt of the claim.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Although the veteran argues that his January 1979 letter 
should be interpreted as an informal claim for PTSD as well, 
the Board notes that the veteran's original claim for service 
connection for PTSD was not received until February 5, 1996.  
In support of his argument, the veteran points to his January 
1979 letter where he stated that he had suffered more mental 
anguish and nightmares from the things he experienced in 
Vietnam.  But, the Board notes that the veteran specifically 
began his letter requesting review of his disability status 
because it was "justified on two counts" and then proceeded 
to discuss a bad right knee and malaria.  Under 38 C.F.R. 
§ 3.155, an informal claim must indicate an intent to apply 
for one or more benefits under the laws administered by the 
VA, and must identify the benefit sought (emphasis added).  
The veteran identified the two counts as pertaining to a 
right knee condition and malaria and described symptoms of 
mental anguish and nightmares; this is not the same as 
identifying a claim for service connection for PTSD.  This is 
particularly so in this instance because the later 
symptomatology could be ascribed to various psychiatric 
disorders or could be symptoms of stress or anxiety in 
general and the fact that the veteran first sought a 
psychiatric evaluation and was initially diagnosed with PTSD 
in March 1996, following the receipt of his original claim 
for PTSD in February 1996.  Thus, the Board agrees with the 
RO and concludes that the veteran's January 31, 1979 letter 
cannot be construed as an informal claim for service 
connection for PTSD. 

The Board also notes that a VA examination report or the date 
of receipt of evidence from a private physician or layman 
will be accepted as an informal claim for benefits once a 
formal claim for pension or compensation has been allowed or 
a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree.  See 38 C.F.R. § 3.157(b), (b)(1), (2).  Since no 
claim for compensation for either disorder had been 
disallowed as not compensable in degree prior to February 5, 
1996, these provisions are not applicable in this case.  

The record in this case is very clear in showing the receipt 
of neither medical evidence nor other 
correspondence/documentation from the veteran in the interim 
between March 1979 and February 5, 1996, the date initially 
assigned as the effective date for the grant of service 
connection.  Nor are there VA medical records showing 
competent medical evidence of diagnosed degenerative joint 
disease of the right knee and PTSD or a link between them and 
service.  Based on the evidence of record, the Board finds 
that an effective date earlier than February 5, 1996 for the 
award of entitlement to service connection for PTSD and a 
right knee disability is not warranted.  After the abandoned 
February 1979 service-connection claim for a right knee 
disability for failure to prosecute, the record reflects the 
veteran did not submit a service connection claim for a right 
knee disability until February 5, 1996.  Moreover, the first 
time PTSD is mentioned in the record is not until February 5, 
1996, the date of the veteran's original claim for PTSD.   

The Board is cognizant of the veteran's argument that an 
earlier effective date is warranted because he believes that 
his PTSD and right knee symptoms date back to service.  
However, the Board is constrained from assigning an earlier 
effective date absent regulatory provisions authorizing such.  
No such provision exists which, upon application to the facts 
of this case, would result in assignment of an earlier 
effective date.  As a result, the veteran's claims for an 
effective date earlier than February 5, 1996 must be denied.  
See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  As found 
in the June 1999 rating decision, the veteran met the 
criteria for the service connection for PTSD and a right knee 
disability effective February 5, 1996, the date of receipt of 
claims.  

In this case, after reviewing the evidence of record, the 
Board finds that the evidence is not in relative equipoise, 
and thus, the benefit of the doubt rule is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An effective date earlier than February 5, 1996 for service 
connection of PTSD is denied. 

An effective date earlier that February 5, 1996 for service 
connection of degenerative joint disease of the right knee is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


